Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending in this application.

Priority

Acknowledgement is made of the claims to the provisional application 62/833,896 filed 04/15/2019.	

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/13/2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 11-13, 15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanasamy (US20190235010A1), and further in view of Ahrens (US20070291438A1).
Regarding claim 11, Narayanasamy teaches  a solenoid plunger movement detection system (abstract, An apparatus and method of detecting movement of a plunger) comprising: a solenoid (abstract, solenoid); a current sensor (i.e. Rsense 110) (fig.1), coupled to an input of the solenoid (e.g. current sensor 110 is connected to solenoid 104) (fig.1), the current sensor detects current supplied to the solenoid ([0032], solenoid current is detected using the sense resistor Rsense); a counter (i.e. adder circuit 610) (fig.6) coupled to a first comparator (i.e. voltage buffer 608) (fig.6), the counter converts the current supplied to the solenoid into an analog signal ([0039], level shifted waveform of the current sense signal); a peak detector (I.e. peak detector 614) (fig.6) coupled to the counter (e.g. peak detector 614 is connected to counter 610 via first comparator 608) (fig.6), the peak detector detects a peak within the analog signal (abstract, detecting a peak in a current signal applied to a coil); and a second comparator (i.e. comparator 616) (fig.6) coupled to the peak detector (e.g. output of peak detector 614 is connected to input of second comparator 616) (fig.6), the second comparator compares the peak with the analog signal (e.g. signal from peak detector 614) (fig.6) and measures a dip from the peak and measures a trough ([0039], adder circuit is used to provide … the threshold … threshold is the voltage equivalent of the difference between the peak and valley currents), and 
Narayanasamy teaches the counter generates an analog signal, thus, does not teach that the counter converts the current supplied to the solenoid into a digital signal. 
Ahrens teaches in a similar field of endeavor of plunger movement in solenoid (abstract) that, it is conventional to convert the detected current supplied to solenoid ([0118], signal acquired from the current sensing circuit 22 may be amplified by a Signal Amplifier 39) into digital signal (i.e. digital trend waveform DTW) (fig.16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the digital signal in Narayanasamy, as taught by Ahrens, as it provides the advantage of accuracy in detecting the plunger movement.
Regarding claim 12, Narayanasamy and Ahrens teach the system of claim 11 wherein the second comparator includes a dip amplitude threshold ([0039], threshold is the voltage equivalent of the difference between the peak and valley currents) (also refer to [0044], level shifted signal is connected to the inverting input of the comparator), and the second comparator generates the fault based on a difference between the peak and the trough being smaller than the dip amplitude threshold ([0045], When the solenoid plunger moves completely, the output of the peak detector would be higher than the level shifted signal) (implicit, level shifted signal which stands for dip threshold will be greater than the peak detector signal in case of fault).
Regarding claim 13, Narayanasamy and Ahrens teach the system of claim 11.
Narayanasamy does not teach the system further comprising a signal processor, the signal processor determines a difference between a previous measurement from the solenoid and a current measurement of the solenoid.
Ahrens teaches in a similar field of endeavor of plunger movement in solenoid (abstract) that, it is conventional to have a signal processor (i.e. detection circuit 36) (fig.16), the signal processor determines a difference between a previous measurement from the solenoid and a current measurement of the solenoid ([0066], successive data points are compared).
Regarding claim 15, Narayanasamy and Ahrens teach the system of claim 11 wherein the peak detector detects the peak from a back electromagnetic force generated by movement of a plunger ([0007], When the current reaches Ipeak at 206, the plunger starts moving … movement of the plunger induces back EMF in the coil).
Regarding claims 1 and 21, they are rejected for the same reasons as stated in claim 11.
Regarding claims 2 and 22, they are rejected for the same reasons as stated in claim 12.
Regarding claims 3 and 23, they are rejected for the same reasons as stated in claim 13.
Regarding claims 5 and 24, they are rejected for the same reasons as stated in claim 15.

Allowable Subject Matter
Claims 4, 6-10, 14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, Narayanassamy and Ahrens teach the system of claim 11.

Regarding claim 16, Narayanasamy and Ahrens teach the system of claim 11 further comprising: a signal processor (Ahrens, i.e. detection circuit 36) (fig.16); and an interface (Ahrens, i.e. display 41) (fig.16) providing the configurable parameters to the counter, the second comparator, the signal processor, or a combination thereof.
Neither Narayanasamy nor Ahrens teach the signal processor coupled to the second comparator, the signal processor receives configurable parameters for processing the digital signal; Narayanasamy and Ahrens further do not teach the interface providing the configurable parameters to the counter, the second comparator, the signal processor, or a combination thereof.
Claims 17-20 are allowed because they depend on allowable claim 16.
Regarding claim 4, the method is allowed for the same reasons as stated in claim 14.
Regarding claim 6, the method is allowable for the same reasons as stated in claim 16.
Claims 7-10 are allowed because they depend on allowable claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beery (US3988664).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        07/21/2021
	/THIENVU V TRAN/                                                                                          Supervisory Patent Examiner, Art Unit 2839